   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 1 of 67



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 CITIZENS UNION OF THE CITY OF NEW      :
 YORK, et al.,                          :
                                        :             16cv9592 (DLC)
                          Plaintiffs, :
                                        :           OPINION AND ORDER
                -v-                     :
                                        :
 ATTORNEY GENERAL OF THE STATE OF NEW :
 YORK,                                  :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X


APPEARANCES

For plaintiffs Citizens Union of the City of New York and
Citizens Union Foundation, Inc. of the City of New York:
Randy M. Mastro
Akiva Shapiro
Timothy Sun
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166

For plaintiffs American Civil Liberties Union Foundation, New
York Civil Liberties Union Foundation, and New York Civil
Liberties Union:
William F. Cavanaugh
Stephanie Teplin
D. Brandon Trice
Michael D. Schwartz
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, New York 10036

For plaintiffs Lawyers Alliance for New York and Nonprofit
Coordinating Committee of New York:
Lawrence S. Lustberg
J. David Pollock
Gibbons P.C.

                                   1
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 2 of 67



One Gateway Center
Newark, NJ 07102

For the defendant:
Andrew Amer
James M. Thompson
Office of the New York Attorney General
28 Liberty Street
New York, New York 10005



DENISE COTE, District Judge:

     In 2016, New York state enacted an Ethics Law addressing

several issues related to elections, campaigning, and conduct in

office by state officials.     Two provisions of the Ethics Law

require entities that are exempt from federal taxation -- under

26 U.S.C. § 501(c)(3) and 501(c)(4) -- to publicly report their

donors under certain circumstances.      The plaintiffs assert that

these two provisions unconstitutionally burden their First

Amendment rights of free speech and association.        For the

following reasons, the plaintiffs’ motion for summary judgment

is granted.   These provisions of the Ethics Law, N.Y. Exec. Law

§§ 172-e and 172-f, are invalid on their face.


                              Background

     Before addressing the legal issues at stake in this summary

judgment motion, this Opinion describes the federal law that

governs 501(c)(3) and 501(c)(4) entities, and transfers of funds

or support from a 501(c)(3) to a 501(c)(4); the legislative

                                   2
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 3 of 67



history of §§ 172-e and 172-f, the two sections of the New York

Ethics Law that are challenged in this lawsuit; the provisions

of §§ 172-e and 172-f; and the procedural history of this

litigation.

I.    Federal Regulation of Tax-Exempt Entities

      Certain entities are exempt from federal taxation.          To

qualify for tax exemption under 26 U.S.C. § 501(c)(3), an entity

must have an exempt purpose.       It must be “organized and operated

exclusively for religious, charitable, scientific, testing for

public safety, literary, or educational purposes, . . . no part

of the net earnings of which inures to the benefit of any

private shareholder or individual.”        Such an entity is commonly

known as a “501(c)(3).”      In addition to a 501(c)(3) being itself

exempt from taxation, donations to a 501(c)(3) are tax-

deductible.    Id. § 170.

      Section 501(c)(3) places two restrictions on such an

entity’s activities.      These restrictions concern lobbying and

political activity.      An entity loses its 501(c)(3) tax exemption

if “a substantial part of the activities of such organization

consists of carrying on propaganda, or otherwise attempting, to

influence legislation.”      Id. § 501(h)(1); see also id. §

501(c)(3).    This language limits a 501(c)(3)’s ability to engage

in lobbying, such as “contact[ing], or urg[ing] the public to


                                     3
    Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 4 of 67



contact, members or employees of a legislative body for the

purpose of proposing, supporting, or opposing legislation” or

“advocat[ing] the adoption or rejection of legislation.” 1         The

Internal Revenue Service (“IRS”) evaluates whether a

“substantial part” of the 501(c)(3)’s activities consist of

lobbying, based on “a variety of factors, including the time

devoted (by both compensated and volunteer workers) and the

expenditures devoted by the organization to the activity.” 2

Alternatively, a 501(c)(3) may choose to have its lobbying

activity evaluated under the “expenditure test,” which, based on

the organization’s size, provides a maximum amount that the

501(c)(3) may spend on lobbying.        26 U.S.C. §§ 501(h), 4911. 3




1 IRS, Charities and Nonprofits: Lobbying (Aug. 7, 2019),
https://www.irs.gov/charities-non-profits/lobbying.
2 IRS, Measuring Lobbying: Substantial Part Test (Dec. 13, 2018),
https://www.irs.gov/charities-non-profits/measuring-lobbying-
substantial-part-test; see also All. for Justice, Lobbying Under
the Insubstantial Part Test (last visited Sept. 29, 2019),
https://bolderadvocacy.org/wp-content/uploads/2018/06/Lobbying_
under_the_insubstantial_part_test.pdf (“Most tax practitioners
generally advise that charities can safely devote 3-5% of their
overall activities toward lobbying.”).
3 The lobbying ceiling is determined by the 501(c)(3)’s exempt
purpose expenditures. 26 U.S.C. §§ 501(h), 4911; 26 C.F.R. §§
1.501(h)-1, 56.4911-1, 56.4911-4. For example, if a 501(c)(3)’s
exempt purpose expenditures are less than or equal to $500,000,
the lobbying ceiling is 20% of the exempt purpose expenditures;
or, if the exempt purpose expenditures exceed $17,000,000, the
lobbying ceiling is $1,000,000. IRS, Measuring Lobbying
Activity: Expenditure Test (Feb. 25, 2019), https://www.irs.gov/

                                    4
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 5 of 67



          An entity also loses its tax-exempt status if it

“participate[s] in, or intervene[s] in (including the publishing

or distributing of statements), any political campaign on behalf

of (or in opposition to) any candidate for public office.”            26

U.S.C. § 501(c)(3).       “Contributions to political campaign funds

or public statements of position (verbal or written) made on

behalf of the organization in favor of or in opposition to any

candidate for public office clearly violate the prohibition

against political campaign activity.” 4       A 501(c)(3), however, may

participate in “certain voter education activities (including

presenting public forums and publishing voter education guides)

conducted in a non-partisan manner.” 5

          In order to retain its tax exemption, an entity “must be

both organized and operated exclusively for” charitable

purposes.       26 C.F.R. § 1.501(c)(3)-1(a)(1).    “If an organization

fails to meet either the organizational test or the operational

test, it is not exempt.”       Id.   In order to satisfy the



charities-non-profits/measuring-lobbying-activity-expenditure-
test.
4 IRS, The Restriction of Political Campaign Intervention by
Section 501(c)(3) Tax-Exempt Organizations (Aug. 7, 2019),
https://www.irs.gov/charities-non-profits/charitable-
organizations/the-restriction-of-political-campaign-
intervention-by-section-501c3-tax-exempt-organizations.
5   Id.


                                      5
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 6 of 67



organizational test, an entity must have articles of

organization that (1) “[l]imit the purposes of such organization

to one or more exempt purposes” and (2) “[d]o not expressly

empower the organization to engage, otherwise than as an

insubstantial part of its activities, in activities which in

themselves are not in furtherance of one or more exempt

purposes.”   Id. § 1.501(c)(3)-1(b).

     To satisfy the operational test, an entity must “engage[]

primarily in activities which accomplish one or more of such

exempt purposes.”   Id. § 1.501(c)(3)-1(c)(1).       “It is well-

settled that an incidental non-exempt purpose will not

disqualify an organization, but a single substantial nonexempt

purpose or activity will destroy the exemption, regardless of

the number or quality of exempt purposes.”       Family Tr. of Mass.,

Inc. v. United States, 892 F. Supp. 2d 149, 159 (D.D.C. 2012)

(citation omitted).    “[T]he presence of a single substantial

purpose that is not described in section 501(c)(3) precludes

exemption from tax . . . .”     Giving Hearts, Inc. v. Comm’r of

Internal Revenue, 118 T.C.M. (CCH) 102 (T.C. 2019).         An

organization fails the operational test if “a substantial part

of its activities is attempting to influence legislation by

propaganda or otherwise.”     26 C.F.R. § 1.501(c)(3)-1(c)(3)(i) to

(ii).   “[A]n organization will be regarded as attempting to


                                   6
    Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 7 of 67



influence legislation if the organization” (1) “[c]ontacts, or

urges the public to contact, members of a legislative body for

the purpose of proposing, supporting, or opposing legislation;”

or (2) “[a]dvocates the adoption or rejection of legislation.”

Id. § 1.501(c)(3)-1(c)(3)(ii).

     There is a second type of tax-exempt entity that is

relevant to the discussion that follows.        Under 26 U.S.C. §

501(c)(4), “[c]ivic leagues or organizations not organized for

profit but operated exclusively for the promotion of social

welfare” are tax-exempt.     An entity exempt from federal taxation

under this provision is commonly referred to as a “501(c)(4).”

In order to be a 501(c)(4), an organization must be “primarily

engaged in promoting in some way the common good and general

welfare of the people of the community.”        26 C.F.R. §

1.501(c)(4)-1(a)(2)(i).     Unlike a 501(c)(3), a 501(c)(4) may

engage in substantial lobbying.       Compare 26 U.S.C. § 501(c)(3),

with id. § 501(c)(4); see also Regan v. Taxation Without

Representation of Wash., 461 U.S. 540, 543 (1983). 6


6 See also IRS, Action Organizations (May 13, 2019), https://
www.irs.gov/charities-non-profits/action-organizations (“Seeking
legislation germane to the organization’s programs is a
permissible means of attaining social welfare purposes. Thus, a
section 501(c)(4) social welfare organization may further its
exempt purposes through lobbying as its sole or primary activity
without jeopardizing its exempt status.”); All. for Justice,
Comparison of 501(c)(3) and 501(c)(4) Permissible Activities
(last visited Sept. 29, 2019), https://www.bolderadvocacy.org/

                                    7
    Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 8 of 67



     There are limitations, however, on the extent to which a

501(c)(4) may participate in political activities.          “The

promotion of social welfare does not include direct or indirect

participation or intervention in political campaigns on behalf

of or in opposition to any candidate for public office.”           26

C.F.R. § 1.501(c)(4)-1(a)(2)(ii).       But a 501(c)(4) “may engage

in some political activities, so long as that is not its primary

activity.”   IRS, Social Welfare Organizations (May 13, 2019),

https://www.irs.gov/charities-non-profits/other-non-profits/

social-welfare-organizations (emphasis added); see also 26

C.F.R. §1.501(c)(4)-1(a).      Unlike donations to 501(c)(3)s,

donations to 501(c)(4)s are generally not tax-deductible. 7

Congress has chosen “not to subsidize lobbying as extensively”

as the activities to which a 501(c)(3) may properly be

dedicated.   Regan, 461 U.S. at 544.

     As a result of the requirement that a 501(c)(3) be

organized and operated “exclusively for” charitable purposes, a

501(c)(3) is limited in its ability to transfer funds or offer




wp-content/uploads/2018/06/Comparison_of_501c3_and_50c4_
Permissible_Activities.pdf.
7 IRS, Donations to Section 501(c)(4) Organizations (Mar. 26,
2019), https://www.irs.gov/charities-non-profits/other-non-
profits/donations-to-section-501c4-organizations; see also 26
U.S.C. § 170(c)(2)(B).


                                    8
    Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 9 of 67



in-kind support to a 501(c)(4).       A 501(c)(3) must at a minimum

“keep records adequate to show that tax deductible contributions

are not used to pay for lobbying.”       Regan, 461 U.S. at 544 n.6;

see also Bob Jones Univ. Museum & Gallery, Inc. v. Comm’r, 71

T.C.M. (CCH) 3120 (T.C. 1996) (holding that a tax-exempt entity

may pay rent to a taxable entity, where the rent is an “ordinary

and necessary business expense[]” and not paid for the purpose

of “funnel[ing] tax-deductible contributions” to the taxable

entity.).   Some commentators describe it as a best practice for

a 501(c)(3) to not subsidize a 501(c)(4) in any way. 8         But the




8 See All. for Justice, 501(c)(3) and 501(c)(4) Collaboration 10
(last visited Sept. 29, 2019), https://bolderadvocacy.org/wp-
content/uploads/2019/08/BA-Power-of-Collaboration.pdf (“When
(c)(3)s and (c)(4)s share resources, the key principle to keep
in mind is that a (c)(3) may not subsidize a (c)(4).”); Carolyne
R. Dilgard et al., Section 501(c)(3) Tax-Exempt Entities Forming
Affiliations With Other Entities 14 (June 2011), https://
www.probonopartner.org/wp-content/uploads/2016/05/Affiliation-
Primer-Unabridged.pdf (“To the extent sister entities or a tax-
exempt entity and a joint venture in which it participates have
a landlord-tenant relationship, detailed record keeping and
appropriate allocation of fair value costs remain best
practices.”); Gene Takagi, Affiliated Organizations: Sharing
Resources (Apr. 21, 2018), http://www.nonprofitlawblog.com/
affiliated-organizations-sharing-resources (“[T]he 501(c)(3)
organization should generally make sure that it pays only its
fair share for shared resources if such resources may be used by
its affiliate to engage in or support political intervention
activities.”); Hurwit & Assocs., Nonprofit Lobbying & 501(c)(4)
Primer (last visited Sept. 29, 2019), https://
www.hurwitassociates.com/lobbying-advocacy/lobbying-amp-501-c-4-
primer (“[F]unds given to the 501(c)(3) for its charitable
purposes may not be used by or commingled with the 501(c)(4).”).


                                    9
    Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 10 of 67



IRS has not articulated a bright line beyond which a 501(c)(3)’s

support of a 501(c)(4) indicates a “substantial” lobbying

purpose sufficient to jeopardize the 501(c)(3)’s tax exemption.

See All. for Justice, 501(c)(3) and 501(c)(4) Collaboration 9

(last visited Sept. 29, 2019), https://bolderadvocacy.org/wp-

content/uploads/2019/08/BA-Power-of-Collaboration.pdf (“While

there are lines that (c)(3)s may not cross, many of the issues

that arise do not have bright-line answers.”). 9

      In short, a 501(c)(3) may not freely transfer funds to a

501(c)(4), but it may provide some financial support to a

501(c)(4) without losing its 501(c)(3) status.         Lobbying cannot

constitute a “substantial part” of a 501(c)(3)’s activities, but

there is no restriction on a 501(c)(4)’s ability to engage in

lobbying.    A 501(c)(3) may not participate in political

campaigns.    A 501(c)(4) may participate in political activities

so long as such work is not the entity’s “primary” activity.




9 If a 501(c)(3) has chosen to have its lobbying activity
measured using the expenditure test and is part of an
“affiliated group of organizations,” the lobbying expenditures
of any member of the group count against the lobbying ceiling.
26 U.S.C. § 4911(f)(1); see also id. § 4911(f)(2) (defining
“affiliation” in this context).


                                    10
      Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 11 of 67



II.     The Challenged Provisions

        A.   Legislative History

        Sections 172-e and 172-f were enacted as part of a larger

ethics bill that was introduced on June 17, 2016 and passed in

the early morning hours of the following day (the “Ethics Law”).

The entire bill contained eleven sections, which made a variety

of statutory changes, such as adding a new definition of

“coordination” to New York election law that narrowed the scope

of “independent expenditures,” establishing rules for the

disposition of campaign funds after the death of a candidate,

increasing the possible fine to be imposed against a lobbyist

who accepts a contingent fee, creating a registration

requirement for political consultants, and adding certain

procedural requirements for investigations by New York’s

Commission on Public Ethics.         See 2016 N.Y. Laws ch. 286; see

also 2016 Sess. Law News of N.Y., Legis. Memo ch. 286

(McKinney’s).      Only two sections of the Ethics Law are

challenged here; the following legislative history focuses on

those portions of the record that may shed light on the state’s

interest in these two provisions.

        New York Governor Andrew Cuomo first announced proposed

ethics-reform legislation on June 8, 2016 through a press

release and a speech at Fordham University.           The press release



                                      11
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 12 of 67



described the legislation as “first-in-the-nation action to curb

the power of independent expenditure campaigns unleashed by the

2010 Supreme Court case Citizens United vs. Federal Election

Commission.”   Citizens United, of course, had held that a

federal statute prohibiting corporations from using their

general treasury funds to make independent electoral

expenditures advocating for or against candidates, violated the

First Amendment.    Citizens United v. Fed. Election Comm’n

(Citizens United I), 558 U.S. 310, 365 (2010).        The press

release described a number of policy goals for the legislation:

“limit[ing] the ‘quid pro quo’ danger posed by colossal

corporate donations,” “ensur[ing] that independent expenditure

groups remain autonomous from the entities they support,” and

“strengthen[ing] disclosure requirements.”        According to the

press release, Citizens United “ignited the equivalent of a

campaign nuclear arms race and created a shadow industry in New

York -- maligning the integrity of the electoral process and

drowning out the voice of the people.”       The press release listed

specific steps that the legislation would take, including

“[r]equir[ing] additional disclosures for individuals and

entities making independent expenditures.”

     On June 17, the Governor’s office and legislative leaders

from the New York Senate and Assembly released a statement


                                   12
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 13 of 67



announcing their “agreement on a 5 Point Ethics Reform Plan to

toughen election, lobbying, and ethics enforcement laws.”          The

announcement included a statement from Governor Cuomo, saying

that Citizens United “decimates the right to free speech by

allowing it to be eclipsed by paid speech” and that under the

new legislation “independent expenditure groups and PACs will be

required to adhere to unprecedented disclosure requirements.”

New York Senate Majority Leader John J. Flanagan said the

legislation would “strengthen[] our campaign finance laws to

crack down on coordination between candidates and Independent

Expenditure groups, who all too often operate in the shadows

while enjoying an outsized influence on our politics.”          Assembly

Speaker Carl Heastie said that the legislation would “close the

gaps that have allowed lobbying organizations and outside groups

to gain undue influence on state government.”        Senate

Independent Democratic Conference Leader Jeffrey Klein said that

the legislation would “require[] disclosure of political

relationships and behaviors widely recognized to be influential,

but which operate in the shadows.”

     The announcement also described the specific provisions

challenged in this legislation.      The first would “[r]equire

501(c)(4) organizations, which are entities that can engage in

unlimited lobbying, to disclose financial support and in-kind


                                   13
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 14 of 67



donations from 501(c)(3) organizations, which are organizations

that are not permitted to engage in political activity.”            The

announcement described the purpose of this provision as

“prevent[ing] organizations from corrupting the political

process and utilizing funds that are not intended for political

purposes.”     The second provision would “[r]equire 501(c)(4)

organizations to disclose their sources of funding if they

engage in activities to influence electoral politics using

‘issue advocacy.’”

       Governor Cuomo submitted to the legislature a memorandum in

support of the Ethics Law.       The memorandum described the purpose

of the bill as “provid[ing] New York State with comprehensive

ethics, lobbying, campaign finance, and public officer’s law

reform.”    As relevant to the provisions challenged here, the

memorandum said that “[d]isclosure of political relationships

and funding behaviors widely recognized to be influential, but

which operate in the shadows, is essential to restoring the

public’s faith and trust in our political process.”

       The Governor also submitted a message of necessity 10 that

said the Ethics Law would “require disclosures of political


10The New York Constitution requires that a bill be “printed and
upon the desks of the members [of the legislature], in its final
form, at least three calendar legislative days prior to its
final passage, unless the governor . . . shall have certified .
. . the facts which in his or her opinion necessitate an

                                     14
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 15 of 67



relationships and behaviors widely recognized to be influential

but which operate in the shadows.”       The message continued, “As

passage of this bill would enact the strongest reforms in the

country to combat the outsized influence of dark money in

politics, it is imperative that New York pass this bill.”

     The Ethics Law was passed by the New York Senate around

3:00 a.m., after approximately fifteen minutes of discussion.

In the New York Assembly, the bill was passed around 4:50 a.m.,

after approximately ten minutes of discussion.        Assemblymember

Charles D. Lavine began that discussion with a brief overview of

the bill, describing it as providing “the most powerful

protections in the nation, to date, against the corrosive effect

of the misguided Citizens United case.”       He said that New York

would “lead the nation in safeguarding our citizens from the

corrupting influence of money and special interests in

government.”   He noted that the bill was “composed of 11

separate components” and said that he would “describe very

briefly what they are.”     Regarding the challenged provisions,

Assemblymember Lavine said, “[The Ethics Law] deals with sources

of funding disclosures, or 501(c)3s and 4s in certain



immediate vote thereon.” N.Y. Const. art. III, § 14. Because
the ethics bill was introduced on the last day of the
legislative section, Governor Cuomo was required to submit such
a message of necessity.


                                   15
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 16 of 67



circumstances. . . .    It deals with in-kind disclosures.        It

deals with issue advocacy disclosures.”

     Governor Cuomo signed the bill on August 24, 2016.          In his

approval message, Governor Cuomo wrote,

     I am proud to sign this bill, which is a critical step
     toward restoring the public’s faith and trust in our
     political process. First, this bill provides much-
     needed reform to New York’s campaign finance system.
     It takes the strongest stand in the nation to reverse
     the indisputably unfair protections afforded to
     corporate interests by the Citizens United v. Federal
     Election Commission decision. . . . Second, the bill
     enacts sweeping ethics reform. . . . It will also
     implement various measures to shed light on the dark
     money that runs rampant through our political process.

     B.     Section 172-e

     Section 172-e requires any 501(c)(3) that makes an in-kind

donation in excess of $2,500 to a 501(c)(4) engaged in lobbying

activity to file a funding disclosure report.        N.Y. Exec. Law §

172-e(2).    The funding disclosure report must include, among

other things, any donation in excess of $2,500 to the 501(c)(3)

and the identities of any donors who made such a donation.          Id.

     The full text of § 172-e provides:

     1. Definitions.    For the purposes of this section:

     (a) “Covered entity” shall mean any corporation or
     entity that is qualified as an exempt organization or
     entity by the United States Department of the Treasury
     under I.R.C. 501(c)(3) that is required to report to
     the department of law pursuant to this section.

     (b) “In-kind donation” shall mean donations of staff,
     staff time, personnel, offices, office supplies,
     financial support of any kind or any other resources.

                                   16
Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 17 of 67



  (c) “Donation” shall mean any contribution, including
  a gift, loan, in-kind donation, advance or deposit of
  money or anything of value.

  (d) “Recipient entity” shall mean any corporation or
  entity that is qualified as an exempt organization or
  entity by the United States Department of the Treasury
  under I.R.C. 501(c)(4) that is required to file a
  source of funding report with the joint commission on
  public ethics pursuant to sections one-h and one-j of
  the legislative law.

  (e) “Reporting period” shall mean the six month period
  within a calendar year starting January first and
  ending June thirtieth or the six month period within a
  calendar year starting July first and ending December
  thirty-first.

  2. Funding disclosure reports to be filed by covered
  entities. (a) Any covered entity that makes an in-kind
  donation in excess of two thousand five hundred
  dollars to a recipient entity during a relevant
  reporting period shall file a funding disclosure
  report with the department of law. The funding
  disclosure report shall include:

       (i) the name and address of the covered entity
       that made the in-kind donation;

       (ii) the name and address of the recipient entity
       that received or benefitted from the in-kind
       donation;

       (iii) the names of any persons who exert
       operational or managerial control over the
       covered entity. The disclosures required by this
       paragraph shall include the name of at least one
       natural person;

       (iv) the date the in-kind donation was made by
       the covered entity;

       (v) any donation in excess of two thousand five
       hundred dollars to the covered entity during the
       relevant reporting period including the identity
       of the donor of any such donation; and


                                17
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 18 of 67



          (vi) the date of any such donation to a covered
          entity.

     (b) The covered entity shall file a funding disclosure
     report with the department of law within thirty days
     of the close of a reporting period.

     3. Public disclosure of funding disclosure reports.
     The department of law shall promulgate any regulations
     necessary to implement these requirements and shall
     forward the disclosure reports to the joint commission
     on public ethics for the purpose of publishing such
     reports on the commission’s website, within thirty
     days of the close of each reporting period; provided
     however that the attorney general, or his or her
     designee, may determine that disclosure of donations
     to the covered entity shall not be made public if,
     based upon a review of the relevant facts presented by
     the covered entity, such disclosure may cause harm,
     threats, harassment, or reprisals to the source of the
     donation or to individuals or property affiliated with
     the source of the donation. The covered entity may
     appeal the attorney general’s determination and such
     appeal shall be heard by a judicial hearing officer
     who is independent and not affiliated with or employed
     by the department of law, pursuant to regulations
     promulgated by the department of law. The covered
     entity’s sources of donations that are the subject of
     such appeal shall not be made public pending final
     judgment on appeal.

N.Y. Exec. Law §172-e (emphasis added).

     A “recipient entity” is defined as any 501(c)(4) “that is

required to file a source of funding report with the joint

commission on public ethics” pursuant to N.Y. Legislative Law

section 1-h or 1-j.    Id. § 172-e(1)(d).     Sections 1-h and 1-j

are provisions of a separate statute, the New York Lobbying Act,

which defines “lobbyist” as “every person or organization

retained, employed or designated by any client to engage in


                                   18
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 19 of 67



lobbying.”     N.Y. Legis. Law § 1-c(a).       “Lobbying” is defined as

an “attempt to influence” any of ten categories of official

action, such as “the passage or defeat of any legislation or

resolution by either house of the state legislature including

but not limited to the introduction or intended introduction of

such legislation or resolution or approval or disapproval of any

legislation by the governor.”        Id. § 1-c(c). 11

       N.Y. Legislative Law § 1-h requires any lobbyist that

performs lobbying on its own behalf, rather than on behalf of a

client, to file a source of funding report if it has spent over

$15,000 on lobbying during the twelve months prior to the

reporting date and at least 3% of its total expenditures were

devoted to lobbying in New York.          Id. § 1-h(c)(4).   Section 1-j

requires any client that retains or employs a lobbyist to file a

source of funding report if the client has spent over $15,000 on

lobbying in the twelve months prior to the reporting date and at




11See also N.Y. Comp. Codes R. & Regs. tit. 19, §§ 943.1, 943.5-
943.7 (defining types of lobbying that trigger disclosures under
the New York Lobbying Act); November Team, Inc. v. N.Y. State
Joint Comm’n on Pub. Ethics, 233 F. Supp. 3d 366, 368 (S.D.N.Y.
2017) (“The Act regulates both direct lobbying, which involves
direct contact with a public official, and grassroots lobbying,
which seeks to influence a public official indirectly through
the intermediary of the public.”); N.Y. State Joint Comm’n on
Public Ethics, Am I Lobbying? (Jan. 2019), https://jcope.ny.gov/
system/files/documents/2019/01/am-i-lobbying-1232019.pdf
(describing types of lobbying and required disclosures).


                                     19
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 20 of 67



least 3% of the client’s total expenditures were devoted to

lobbying in New York.     Id. § 1-j(c)(4).    Under either provision,

a source of funding report must include the names of each source

of funding that contributed over $2,500 that was used to fund

the lobbying activities.     Id. §§ 1-h(c)(4)(ii), 1-j(c)(4)(ii).

     To summarize:    Section 172-e requires a 501(c)(3) to

disclose all donors who contributed over $2,500 in the following

circumstance.   The disclosure of such donors must be made if the

501(c)(3) itself makes an in-kind donation to a 501(c)(4) that

engages in lobbying in New York, either on its own behalf or

through a retained lobbyist.

     C.   Section 172-f

     Section 172-f requires a 501(c)(4) that expends more than

$10,000 in a calendar year on “covered communications” to file a

financial disclosure report.      N.Y. Exec. Law § 172(f)(2).      A

“covered communication” is a published statement that is

“conveyed to five hundred or more members of a general public

audience” and

     refers to and advocates for or against a clearly
     identified elected official or the position of any
     elected official or administrative or legislative body
     relating to the outcome of any vote or substance of
     any legislation, potential legislation, pending
     legislation, rule, regulation, hearing, or decision by
     any legislative, executive or administrative body.

Id. § 172-f(1)(b).



                                   20
Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 21 of 67



  In pertinent part, § 172-f provides:

  1. Definitions. (a) “Covered Entity” means any
  corporation or entity that is qualified as an exempt
  organization or entity by the United States Department
  of the Treasury under I.R.C. 501(c)(4).

       (b) “Covered communication” means a
       communication, that does not require a report
       pursuant to article one-A of the legislative law
       or article fourteen of the election law, by a
       covered entity conveyed to five hundred or more
       members of a general public audience in the form
       of: (i) an audio or video communication via
       broadcast, cable or satellite; (ii) a written
       communication via advertisements, pamphlets,
       circulars, flyers, brochures, letterheads; or
       (iii) other published statement which: refers to
       and advocates for or against a clearly identified
       elected official or the position of any elected
       official or administrative or legislative body
       relating to the outcome of any vote or substance
       of any legislation, potential legislation,
       pending legislation, rule, regulation, hearing,
       or decision by any legislative, executive or
       administrative body.

       * * *

       (c) “Expenditures for covered communications”
       shall mean: (i) any expenditure made, liability
       incurred, or contribution provided for covered
       communications; or (ii) any other transfer of
       funds, assets, services or any other thing of
       value to any individual, group, association,
       corporation whether organized for profit or not-
       for-profit, labor union, political committee,
       political action committee, or any other entity
       for the purpose of supporting or engaging in
       covered communications by the recipient or a
       third party.

       (d) “Donation” shall mean any contribution,
       including in-kind, gift, loan, advance or deposit
       of money or anything of value made to a covered
       entity unless such donation is deposited into an


                                21
Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 22 of 67



       account the funds of which are not used for
       making expenditures for covered communications.

       (e) “Reporting period” shall mean the six month
       period within a calendar year starting January
       first and ending June thirtieth or the six month
       period within a calendar year starting July first
       and ending December thirty-first.

  2. Disclosure of expenditures for covered
  communications. (a) Any covered entity that makes
  expenditures for covered communications in an
  aggregate amount or fair market value exceeding ten
  thousand dollars in a calendar year shall file a
  financial disclosure report with the department of
  law. The financial disclosure report shall include:

             (i) the name and address of the covered
             entity that made the expenditure for covered
             communications;

             (ii) the name or names of any individuals
             who exert operational or managerial control
             over the covered entity. The disclosures
             required by this paragraph shall include the
             name of at least one natural person;

             (iii) a description of the covered
             communication;

             (iv) the dollar amount paid for each covered
             communication, the name and address of the
             person or entity receiving the payment, and
             the date the payment was made; and

             [(v)] the name and address of any
             individual, corporation, association, or
             group that made a donation of one thousand
             dollars or more to the covered entity and
             the date of such donation.

       (b) The covered entity shall file a financial
       disclosure report with the department of law
       within thirty days of the close of a reporting
       period.



                                22
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 23 of 67



           (c) If a covered entity keeps one or more
           segregated bank accounts containing funds used
           solely for covered communications and makes all
           of its expenditures for covered communications
           from such accounts, then with respect to
           donations included in subparagraph (iv) of
           paragraph (a) of this subdivision, the financial
           report need only include donations deposited into
           such accounts.

     3. The department of law shall make the financial
     disclosure reports available to the public on the
     department of law website within thirty days of the
     close of each reporting period, provided however that
     the attorney general, or his or her designee, may
     determine that disclosure of donations shall not be
     made public if, based upon a review of the relevant
     facts presented by the covered entity, such disclosure
     may cause harm, threats, harassment, or reprisals to
     the source of the donation or to individuals or
     property affiliated with the source of the donation.
     The covered entity may appeal the attorney general’s
     determination and such appeal shall be heard by a
     judicial hearing officer who is independent and not
     affiliated with or employed by the department of law,
     pursuant to regulations promulgated by the department
     of law. The covered entity shall not be required to
     disclose the sources of donations that are the subject
     of such appeal pending final judgment on appeal.

N.Y. Exec. Law § 172-f (emphasis added).

     Several provisions of § 172-f bear emphasis.

Communications that already “require a report” under the New

York Lobbying Act are carved out from § 172-f.        Id. at § 172-

f(1)(b).   Similarly carved out are communications that are

already subject to reporting requirements under New York

election law, id., such as communications that “call for the

election or defeat of [a] clearly identified candidate” or that



                                   23
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 24 of 67



“refer[] to and advocate[] for or against a clearly identified

candidate . . . on or after January first of the year of the

election in which such candidate is seeking office.”         N.Y. Elec.

Law §§ 14-107.

     A financial disclosure report required under § 172-f must

include, among other things, “a description of the covered

communication,” “the dollar amount paid for each covered

communication, the name and address of the person or entity

receiving the payment, and the date the payment was made,” and -

- the item most vigorously challenged by plaintiffs -- “the name

and address of any individual, corporation, association, or

group that made a donation of one thousand dollars or more to

the covered entity and the date of such donation.”         N.Y. Exec.

Law § 172-f(2).    “If a covered entity keeps one or more

segregated bank accounts containing funds used solely for

covered communications and makes all of its expenditures for

covered communications from such accounts, then . . . the

financial report need only include donations deposited into such

accounts.”   Id. § 172-f(2)(c); see also id. § 172-f(1)(d)

(excluding from the definition of “donation” one that is

“deposited into an account the funds of which are not used for

making expenditures for covered communications”).




                                   24
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 25 of 67



     To summarize:    Section 172-f requires a 501(c)(4) to

disclose donors who contributed $1,000 or more, in the following

circumstance.     Disclosure of such donors must be made if the

501(c)(4) expends more than ten thousand dollars in a calendar

year on communications made to at least 500 members of the

public concerning the position of any elected official relating

to any “potential” or pending legislation, unless the donors

made contributions only into a segregated account not used to

support such communications.

     D.      Public Disclosure Requirements and Exemptions

     As reflected in the statutory provisions recited above, the

Ethics Law requires that a funding disclosure report filed under

§ 172-e be made available on the New York Joint Commission on

Public Ethics website, and that a financial disclosure report

filed under § 172-f be made available on the New York Department

of Law website.    N.Y. Exec. Law §§ 172-e(3), 172-f(3).        The New

York Attorney General may determine, however, that disclosure

should not occur if disclosure may cause “harm, threats,

harassment, or reprisals to the source of the donation or to

individuals or property affiliated with the source of the

donation.”    Id. § 172-e(3); see also id. § 172-f(3) (containing

a parallel exemption).     An entity denied an exemption from the




                                   25
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 26 of 67



disclosure requirements may appeal the attorney general’s

determination.     Id. §§ 172-e(3), 172-f(3).

III. Procedural History

       Citizens Union brought this suit on December 12, 2016,

which was originally assigned to the Honorable Richard M.

Berman. 12   On December 28, 2016, the Attorney General stipulated

to a stay of enforcement of §§ 172-e and 172-f, until resolution

of plaintiffs’ then-pending application for a preliminary

injunction.     The Attorney General ultimately agreed to extend

the stay of enforcement pending disposition of any summary

judgment motion.      At a January 4, 2017 hearing, counsel for the

Attorney General represented that “necessary regulations”

concerning implementation of the challenged provisions were in

the process of being promulgated and that such regulations would

be “enacted in a timely manner.”          No such regulations have yet

been promulgated. 13




12On March 6, 2017, Judge Berman consolidated the cases pending
before him which challenge §§ 172-e and 172-f.
13The Attorney General represents in its motion papers that it
met with the plaintiffs in March 2017 to “solicit their input
regarding how regulations could be designed in such a way as to
mitigate any concerns,” that plaintiffs took the position that
“no regulation could positively impact their constitutional
concerns,” and that the Attorney General put the rule-making
process “on hold” because of plaintiffs’ position.


                                     26
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 27 of 67



     On January 11, 2017, Judge Berman issued an order

authorizing “limited expedited discovery” in connection with

plaintiffs’ then-pending applications for a preliminary

injunction.   On October 18, 2017, Judge Berman granted the

Attorney General’s request to hold this litigation in abeyance

until the Second Circuit’s decision in Citizens United v.

Schneiderman (Citizens United II), which issued on February 15,

2018.   882 F.3d 374, 390 (2d Cir. 2018).

     On May 24, 2018, plaintiffs filed a joint motion for

summary judgment.    On June 25, the Attorney General filed a

cross-motion for summary judgment.       Those motions became fully

submitted on August 2.     On November 28, Judge Berman held oral

argument on the motions.     On January 29, 2019, Judge Berman

stayed the motions because the Governor had submitted to the

legislature substantive amendments to the challenged provisions.

The New York legislature did not take up consideration of the

proposed amendments, and on April 1, 2019, Judge Berman granted

the parties’ request to lift the stay.

     The consolidated cases were reassigned to this Court on

August 28, 2019, and the parties were invited to submit

supplemental briefing.     The parties filed their supplemental

briefs on September 13.




                                   27
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 28 of 67



                                 Discussion

I.     Summary Judgment Standard

       A motion for summary judgment may not be granted unless all

of the submissions taken together “show[] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”          Fed. R. Civ. P.

56(a).    “A genuine issue of material fact exists if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”      Nick’s Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 113 (2d Cir. 2017) (citation omitted).            In

evaluating cross-motions for summary judgment, each motion must

be examined “on its own merits,” and “all reasonable inferences

must be drawn against the party whose motion is under

consideration.”      Vugo, Inc. v. City of New York, 931 F.3d 42, 48

(2d Cir. 2019) (citation omitted).

       Once the moving party has cited evidence showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

the party opposing summary judgment “must set forth specific

facts demonstrating that there is a genuine issue for trial.”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation

omitted).     “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co., 651 F.3d 309, 317 (2d


                                     28
      Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 29 of 67



Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”            Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

II.     First Amendment Standard

        The first issue to be resolved is the standard under which

the constitutionality of the two state law provisions must be

evaluated.      The Supreme Court has held that content-neutral

disclosure requirements challenged under the First Amendment are

subject to “exacting scrutiny.”         See John Doe No. 1 v. Reed, 561

U.S. 186, 196 (2010); Citizens United II, 882 F.3d at 382.

        Exacting scrutiny requires a “substantial relation between

the disclosure requirement and a sufficiently important

governmental interest.        To withstand this scrutiny, the strength

of the governmental interest must reflect the seriousness of the

actual burden on First Amendment rights.”           John Doe No. 1, 561

U.S. at 196 (citation omitted); see also Citizens United II, 882

F.3d at 382.      This test is easier for the government to satisfy

than strict scrutiny and is sometimes equated with intermediate

scrutiny.      See Citizens United II, 882 F.3d at 382 (“Content-

neutral speech regulations receive exacting, or ‘intermediate,’

scrutiny.      This includes neutral disclosure requirements.”

(citation omitted)).




                                      29
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 30 of 67



     In a facial challenge to a statute under the First

Amendment, “a law may be overturned as impermissibly overbroad

because a ‘substantial number’ of its applications are

unconstitutional, ‘judged in relation to the statute’s plainly

legitimate sweep.’”    Wash. State Grange v. Wash. State

Republican Party, 552 U.S. 442, 449 n.6 (2008) (citation

omitted).   A claim is a facial challenge when it is not limited

to a plaintiff’s particular case, but challenges the application

of the law more broadly.     John Doe No. 1, 561 U.S. at 194.

“[F]acial review thus focuses on whether too many of the

applications interfere with expression for the First Amendment

to tolerate.”    Citizens United II, 882 F.3d at 383.       Applying

exacting scrutiny, “if a substantial number of likely

applications of the statute correspond to an important interest,

a minority of potentially impermissible applications can be

overlooked.     The stronger the government interest and the weaker

the First Amendment interest, the weaker the First Amendment

claim.”   Id.

     There is no question that public disclosure of donor

identities burdens the First Amendment rights to free speech and

free association.    Citizens United I, 558 U.S. at 366 (burden on

speech); Buckley v. Valeo, 424 U.S. 1, 64 (1976) (per curiam)

(burden on privacy of association and belief); NAACP v. Alabama


                                   30
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 31 of 67



ex rel. Patterson, 357 U.S. 449, 460 (1958) (noting “close nexus

between the freedoms of speech and assembly”).        The Supreme

Court has recognized three governmental interests that may

justify donor disclosure in the context of election campaigns

despite their burden on First Amendment rights.         The Court

described these interests in 1976 as follows:

     First, disclosure provides the electorate with
     information as to where political campaign money comes
     from and how it is spent by the candidate in order to
     aid the voters in evaluating those who seek federal
     office. It allows voters to place each candidate in
     the political spectrum more precisely than is often
     possible solely on the basis of party labels and
     campaign speeches. The sources of a candidate’s
     financial support also alert the voter to the
     interests to which a candidate is most likely to be
     responsive and thus facilitate predictions of future
     performance in office.

     Second, disclosure requirements deter actual
     corruption and avoid the appearance of corruption by
     exposing large contributions and expenditures to the
     light of publicity. . . .

     Third, and not least significant, recordkeeping,
     reporting, and disclosure requirements are an
     essential means of gathering the data necessary to
     detect violations of [limits on campaign
     contributions].

Buckley, 424 U.S. at 66–67 (citation omitted); see also

McConnell v. Fed. Election Comm’n, 540 U.S. 93, 196 (2003).

These will be referred to as the informational, corruption-

deterrence, and violation-detection interests.




                                   31
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 32 of 67



     Both the Supreme Court and Second Circuit have considered

First Amendment challenges to disclosure provisions.         Those

decisions most relevant to this litigation are discussed below

in the following categories: (1) cases striking down disclosure

requirements as facially overbroad, (2) cases upholding

disclosure requirements, and (3) cases finding disclosure

requirements unconstitutional as applied to particular

plaintiffs.

     A.    Cases Striking Down Disclosure Requirements as
           Facially Overbroad

     In Talley v. California, the Court examined a Los Angeles

ordinance that prohibited the distribution of any handbill or

other printed matter unless its cover was printed with the names

and addresses of its author and distributor.        362 U.S. 60, 65

(1960).   The Court opined that “[a]nonymous pamphlets, leaflets,

brochures and even books have played an important role in the

progress of mankind,” noting that “[e]ven the Federalist Papers

. . . were published under fictitious names.”        Id. at 64-65.

The Court had “no doubt” that the ordinance’s “identification

requirement would tend to restrict freedom to distribute

information and thereby freedom of expression.”         Id. at 64.   The

state argued that the ordinance was “aimed at providing a way to

identify those responsible for fraud, false advertising and

libel.”   Id.   But the Court found that the ordinance was “in no

                                   32
      Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 33 of 67



manner so limited.”       Id.   The Court found that the ordinance’s

identification requirement and resulting “fear of reprisal might

deter perfectly peaceful discussions of public matters of

importance” and thus held that it was facially invalid.             Id. at

65.

        In McIntyre v. Ohio Elections Commission, the Court struck

down another statute similar to that at issue in Talley.             514

U.S. 334, 357 (1995).        Ohio’s statute provided:

        No person shall write, print, post, or distribute . .
        . any . . . form of general publication which is
        designed to . . . influence the voters in any
        election, or make an expenditure for the purpose of
        financing political communications through newspapers
        . . . or other similar types of general public
        political advertising, or through flyers, handbills,
        or other nonperiodical printed matter, unless there
        appears on such form of publication in a conspicuous
        place or is contained within said statement the name
        and residence or business address of the chairman,
        treasurer, or secretary of the organization issuing
        the same, or the person who issues, makes, or is
        responsible therefor.

Id. at 337 n.3 (citation omitted) (emphasis added).            Margaret

McIntyre had distributed handbills signed “CONCERNED PARENTS AND

TAX PAYERS,” expressing her opposition to a proposed school tax

levy.     Id. at 337.

        The Court explained that “[a]nonymity . . . provides a way

for a writer who may be personally unpopular to ensure that

readers will not prejudge her message simply because they do not

like its proponent” and characterized Talley as having “embraced

                                      33
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 34 of 67



a respected tradition of anonymity in the advocacy of political

causes.”   Id. at 342-43.    Like California in Talley, Ohio argued

that the challenged provision was designed to prevent

“fraudulent, false, or libelous statements.”        Id. at 343-44.

The Court again rejected this argument, finding that the statute

applied “even when there is no hint of falsity or libel.”          Id.

     Ohio argued that its statute was distinguishable from

Talley because it applied only to documents “designed to

influence voters in an election,” while the Los Angeles

ordinance prohibited “all anonymous handbilling in any place

under any circumstances.”     Id. at 344 (citation omitted).       The

Court rejected this argument as well, explaining that “the

category of speech regulated by the Ohio statute occupies the

core of the protection afforded by the First Amendment:

Discussion of public issues and debate on the qualifications of

candidates are integral to the operation of the system of

government established by our Constitution.”        Id. at 346

(citation omitted).

     Alongside fraud and libel prevention, Ohio argued that it

had an “interest in providing the electorate with relevant

information.”   Id. at 348.    In response, the Court opined that

“the identity of the speaker is no different from other

components of the document’s content that the author is free to


                                   34
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 35 of 67



include or exclude.”      Id. 14   The Court continued, “The simple

interest in providing voters with additional relevant

information does not justify a state requirement that a writer

make statements or disclosures she would otherwise omit.”            Id.

       The Court also distinguished Buckley (which is discussed at

greater length in the following section).          Buckley involved the

mandatory reporting and disclosure of “the amount and use of

money expended in support of a candidate,” which the Court found

“a far cry from compelled self-identification on all election-

related writings.”      Id. at 355.    The Court elaborated:

       A written election-related document -- particularly a
       leaflet -- is often a personally crafted statement of
       a political viewpoint. Mrs. McIntyre’s handbills
       surely fit that description. As such, identification
       of the author against her will is particularly
       intrusive; it reveals unmistakably the content of her
       thoughts on a controversial issue. Disclosure of an
       expenditure and its use, without more, reveals far
       less information. It may be information that a person


14In a footnote, the Court quoted the following passage from a
case that struck down a New York statute similar to Ohio’s:

       Don’t underestimate the common man. People are
       intelligent enough to evaluate the source of an
       anonymous writing. They can see it is anonymous.
       They know it is anonymous. They can evaluate its
       anonymity along with its message, as long as they are
       permitted, as they must be, to read that message. And
       then, once they have done so, it is for them to decide
       what is ‘responsible’, what is valuable, and what is
       truth.

McIntyre, 514 U.S. at 348 n.11 (quoting People v. Duryea, 351
N.Y.S.2d 978, 996 (N.Y. Sup. Ct. 1974)).


                                      35
      Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 36 of 67



        prefers to keep secret, and undoubtedly it often gives
        away something about the spender’s political views.
        Nonetheless, even though money may ‘talk,’ its speech
        is less specific, less personal, and less provocative
        than a handbill -- and as a result, when money
        supports an unpopular viewpoint it is less likely to
        precipitate retaliation.

Id.

        The Court found that Ohio’s statute rested on “different

and less powerful state interests” than those present in

Buckley.     Id. at 356.     While the Buckley Court upheld financial

disclosures for expenditures that “expressly advocate the

election or defeat of a clearly identified candidate,” such

expenditures create a risk that “individuals will spend money to

support a candidate as a quid pro quo for special treatment

after the candidate is in office.”          Id. (citation omitted).     The

McIntyre Court suggested that Ohio’s statute, which also reached

“issue-based ballot measures,” was not limited to promoting the

anti-corruption interest applicable in candidate elections.             Id.

The Court concluded that “anonymous pamphleteering is not a

pernicious, fraudulent practice, but an honorable tradition of

advocacy and of dissent,” invalidated the Ohio statute, and

reversed the judgment fining McIntyre.          Id. at 357.

        In Vermont Right to Life Committee, Inc. v. Sorrell (VRLC

I), the Second Circuit considered a Vermont statute that defined

a “political advertisement” as “any communication . . . which



                                      36
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 37 of 67



expressly or implicitly advocates the success or defeat of a

candidate.”     221 F.3d 376, 380 (2d Cir. 2000) (citation omitted)

(emphasis added).      Any such advertisement was required to

“contain the name and address of the person who paid for the

advertisement.”      Id. (citation omitted).     Drawing heavily on the

teachings in Buckley, 424 U.S. at 1, the panel majority wrote,

“The term ‘implicitly’ . . . extends the reach of [the]

disclosure requirement to advocacy with respect to public

issues.”    VRLC I, 221 F.3d at 387.       The panel held the statute

facially invalid, reasoning that it intruded on “communications

that constitute protected issue advocacy.”          Id. at 386. 15

       B.   Cases Upholding Disclosure Requirements

       Both the plaintiffs and the government emphasize the

importance of an early Supreme Court decision that upheld a

federal statute requiring disclosure of those financially

supporting lobbyists.       In United States v. Harriss, the Court

evaluated a challenge to the Federal Regulation of Lobbying Act,

Pub. L. No. 79-601, 60 Stat. 812, 839-42 (1946).           347 U.S. 612,

613, 617 (1954).      The statute applied to any person who

“solicits, collects, or receives money or any other thing of




15The Court of Appeals declined to adopt a construction of the
statute where the statute was not “readily susceptible” to the
construction. VRLC I, 221 F.3d at 386 (citation omitted).


                                     37
      Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 38 of 67



value to be used principally to aid, or the principal purpose of

which person is to aid, in the accomplishment” of the “passage

or defeat of any legislation by the Congress of the United

States,” or “[t]o influence, directly or indirectly, the passage

or defeat” of such legislation.         Id. at 619 (citation omitted).

A person of such description, if also “‘receiving any

contributions or expending any money’ for the purpose of

influencing the passage or defeat of any legislation by

Congress,” was required to make quarterly disclosures to the

Clerk of the House of Representatives that included the name and

address of any person who had made contributions for lobbying

purposes of $500 or more and of any person who received

expenditures of $10 or more.         Id. at 614 & n.1.

        The statute required a distinct set of disclosures from any

person who “engage[d] himself for pay or for any consideration

for the purpose of attempting to influence the passage or defeat

of any legislation.”       Id. at 615 & n.2.     Such a person was

required to make detailed quarterly disclosures to the Clerk of

the House of Representatives and the Secretary of the Senate.

Id.     The statute also required these detailed disclosures,

unlike those discussed in the previous paragraph, to be printed

in the Congressional Record.         Id. at 615 n.2; see also §§ 305,

308, 60 Stat. 840-42.


                                      38
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 39 of 67



     The Court began its analysis by construing the statute to

require disclosures only from (1) persons that “solicited,

collected, or received contributions,” (2) where “one of the

main purposes of such person, or one of the main purposes of

such contributions [was] to influence the passage or defeat of

legislation by Congress,” and (3) “the intended method of

accomplishing this purpose [was] through direct communication

with members of Congress.”     347 U.S. at 623-24 (emphasis added)

(citation omitted).    This third limitation was a somewhat

atextual one, based on the Court’s belief that the statute

“should be construed to refer only to lobbying in its commonly

accepted sense,” that is “direct communication with members of

Congress on pending or proposed federal legislation.”          Id. at

620 (citation omitted).     The Court’s examination of legislative

history led it to conclude that Congress “would have intended

the Act to operate on this narrower basis, even if a broader

application to organizations seeking to propagandize the general

public were not permissible.”      Id. at 620-21.

     So construed, the Court held that the statute did not

violate the First Amendment, reasoning that Congress had not

sought to prohibit the “myriad pressures” exerted by various

interest groups, but had “merely provided for a modicum of

information from those who for hire attempt to influence


                                   39
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 40 of 67



legislation or who collect or spend funds for that purpose.           It

wants only to know who is being hired, who is putting up the

money, and how much.”     Id. at 625.    Striking down such a statute

“would be to deny Congress in large measure the power of self-

protection.”   Id. at 625-26.     The Court concluded by saying that

the risk that the disclosures would “as a practical matter act

as a deterrent to [the] exercise of First Amendment rights” by

persons other than those encompassed by the Court’s narrowing

construction of the statute was “too remote to require striking

down a statute which on its face is otherwise plainly within the

area of congressional power and is designed to safeguard a vital

national interest.”    Id. at 626.

     In Buckley v. Valeo, the Court considered a challenge to

numerous provisions of the Federal Election Campaign Act

(“FECA”), including its contribution limits, expenditure limits,

and disclosure provisions.     424 U.S. at 6.     As particularly

relevant here, the statute required any “individual or group,

other than a political committee or candidate, who makes

contributions or expenditures of over $100 in a calendar year

other than by contribution to a political committee or

candidate” to file quarterly reports with the Federal Election

Commission (“FEC”).    Id. at 63-64 (citation omitted).        Such

reports were “to be made available by the Commission for public


                                   40
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 41 of 67



inspection and copying.”     Id. at 63 (citation omitted); see also

2 U.S.C. §§ 434(e), 438(a)(4) (1970 Supp. IV).

     The Court set forth general principles to guide its

analysis of the overbreadth challenge to the disclosure

provisions.   It observed that “[u]nlike . . . overall

limitations on contributions and expenditures . . . disclosure

requirements impose no ceiling on campaign-related activities.”

Buckley, 424 U.S. at 64.     But, the Court continued, “compelled

disclosure, in itself, can seriously infringe on privacy of

association and belief guaranteed by the First Amendment.”          Id.

“Moreover, the invasion of privacy of belief may be as great

when the information sought concerns the giving and spending of

money as when it concerns the joining of organizations, for

financial transactions can reveal much about a person’s

activities, associations, and beliefs.”       Id. at 66 (citation

omitted).   The government argued that the disclosure

requirements at issue in Buckley served the informational,

corruption-deterrence, and violation-detection interests

described above.    The plaintiffs conceded, and the Court agreed,

that “disclosure requirements -- certainly in most applications

-- appear to be the least restrictive means of curbing the evils

of campaign ignorance and corruption that Congress found to

exist.”   Id. at 68.


                                   41
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 42 of 67



     The Court described the provision requiring disclosures

from groups that made independent expenditures as “part of

Congress’ effort to achieve ‘total disclosure’ by reaching

‘every kind of political activity’ in order to insure that the

voters are fully informed and to achieve through publicity the

maximum deterrence to corruption and undue influence possible.”

Id. at 76.   Before turning to its First Amendment analysis, the

Court adopted a narrowing construction to avoid regulation of

pure “issue discussion.”     Id. at 78-80.     The Court construed the

disclosure provision “to reach only funds used for

communications that expressly advocate the election or defeat of

a clearly identified candidate.”        Id. at 80.   That is, the

provision applied only to “communications containing express

words of advocacy of election or defeat, such as ‘vote for,’

‘elect,’ ‘support,’ ‘cast your ballot for,’ ‘Smith for

Congress,’ ‘vote against,’ ‘defeat,’ [or] ‘reject.’”         Id. at 44,

80 & nn. 52, 108.    The disclosure provision at issue, therefore,

     Impose[d] independent reporting requirements on
     individuals and groups that are not candidates or
     political committees only in the following
     circumstances: (1) when they make contributions
     earmarked for political purposes or authorized or
     requested by a candidate or his agent, to some person
     other than a candidate or political committee, and (2)
     when they make expenditures for communications that
     expressly advocate the election or defeat of a clearly
     identified candidate.

Id. at 80.

                                   42
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 43 of 67



     Having adopted this narrowing construction, the Court

concluded that the disclosure provision had “a sufficient

relationship to a substantial governmental interest.”          Id.    It

served an “informational interest” and went “beyond the general

disclosure requirements to shed the light of publicity on

spending that is unambiguously campaign related but would not

otherwise be reported because it takes the form of independent

expenditures or of contributions to an individual or group not

itself required to report the names of its contributors.”            Id.

at 81.   Finally, the Court distinguished Talley, reasoning that

while the authorship disclosures there made a poor fit with the

government’s asserted anti-fraud interests, the financial

disclosures were “narrowly limited to those situations where the

information sought has a substantial connection with the

governmental interests sought to be advanced.”        Id.

     Thirty-four years later, in Citizens United I, the Court

held that it violates the First Amendment to prohibit

corporations from spending their general treasury funds on

independent election-related expenditures.        558 U.S. at 365.

Citizens United, a nonprofit corporation, desired to pay for

Hillary: The Movie, a film it had produced, to be placed on a

video-on-demand service.     Id. at 319-20.    Citizens United also

sought to promote the film with ten- and thirty-second


                                   43
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 44 of 67



television ads that contained “a short . . . pejorative[]

statement about Senator Clinton, followed by the name of the

movie and the movie’s Web site address.”       Id. at 320.

     In addition to the bar on corporate expenditures, Citizens

United also challenged a “disclaimer” provision of the

Bipartisan Campaign Reform Act (“BCRA”), id. at 366, that

requires “electioneering communications” not made by a

candidate’s political committee to “clearly state the name and

permanent street address, telephone number, or World Wide Web

address of the person who paid for the communication.”          52

U.S.C. § 30120(a)(3) (formerly codified at 2 U.S.C. § 441d).

The plaintiff further challenged a BCRA disclosure provision

that requires “any person who spends more than $10,000 on

electioneering communications within a calendar year [to] file a

disclosure statement with the FEC.”       Citizens United I, 558 U.S.

at 366; see also 52 U.S.C. § 30104(f)(1) (formerly codified at 2

U.S.C. § 434(f)(1)).    Such a disclosure statement must include,

among other things, “[t]he amount of each disbursement of more

than $200 during the period covered by the statement and the

identification of the person to whom the disbursement was made”

and the names and addresses of those who contributed $1,000 or

more in support of electioneering communications.         52 U.S.C. §

30104(f)(2).   The FEC is required to make the reported


                                   44
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 45 of 67



information publicly available on the internet.         Id. §

30104(a)(11)(B).

     It aids the discussion of Citizens United I that follows to

describe two categories of communication identified in the

Court’s jurisprudence: “express advocacy” and “electioneering.”

The first category encompasses communications that “expressly

advocate the election or defeat of a candidate.”         Citizens

United I, 558 U.S. at 320; see also McConnell, 540 U.S. at 126;

Buckley, 424 U.S. at 44 & n.52.      “Electioneering

communications,” a defined term in BCRA, are those

communications that “refer[] to a clearly identified candidate

for Federal office” and are “made within 30 days of a primary or

60 days of a general election.”      Citizens United I, 558 U.S. at

321 (citation omitted).

     The Court held that the communications at issue in Citizens

United I -- ads that “referred to then-Senator Clinton by name

shortly before a primary and contained pejorative references to

her candidacy” -- fell within BCRA’s definition of an

electioneering communication.      Id. at 368.    It also held that

the disclaimers required by BCRA serve “the governmental

interest in providing information to the electorate.”           Id.

“Identification of the source of advertising may be required as

a means of disclosure, so that the people will be able to


                                   45
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 46 of 67



evaluate the arguments to which they are being subjected.”          Id.

(citation omitted).    “At the very least, the disclaimers avoid

confusion by making clear that the ads are not funded by a

candidate or political party.”      Id.

     The Court also rejected the argument that BCRA’s disclosure

requirements could only be imposed on “speech that is the

functional equivalent of express advocacy,” noting that

“disclosure is a less restrictive alternative to more

comprehensive regulations of speech.”       Id. at 368-69; see also

McCutcheon v. Fed. Election Comm’n, 572 U.S. 185, 223 (2014)

(“Disclosure requirements burden speech, but . . . do not impose

a ceiling on speech.”).     “Even if the ads only pertain to a

commercial transaction,” i.e. seeking out Hillary: The Movie on

a video-on-demand service, “the public has an interest in

knowing who is speaking about a candidate shortly before an

election.”   Id.   The Court thus concluded that “the

informational interest alone [was] sufficient to justify

application” of disclosure requirements to the ads.         Id.

     Following Citizens United I, the Court of Appeals for the

Second Circuit has upheld disclosure statutes in two decisions

of significance to the discussion below.       In Vermont Right to

Life Committee, Inc. v. Sorrell (VRLC II), the Second Circuit

considered a version of the Vermont statute that had been


                                   46
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 47 of 67



revised since VRLC I.     758 F.3d 118, 122 (2d Cir. 2014).       The

new statute contained a definition of “electioneering

communication,” encompassing “any communication that refers to a

clearly identified candidate for office and that promotes or

supports a candidate for that office or attacks or opposes a

candidate for that office, regardless of whether the

communication expressly advocates a vote for or against a

candidate.”   Id. (citation omitted).      Such communications were

required to include the name and address of the person or entity

who funded them.    Id.   The statute also defined “mass media

activity” to include “television commercials, radio commercials,

mass mailings, literature drops, newspaper advertisements,

robotic phone calls, and telephone banks, which include the name

or likeness of a clearly identified candidate for office.”          Id.

at 123 (citation omitted).     A person who made expenditures of at

least $500 on mass media activity was required to file a report

with the Vermont Secretary of State and “send a copy of the

report to each candidate whose name or likeness is included in

the activity without that candidate’s knowledge.”         Vt. Stat.

Ann. tit. 17, § 2971(a); see also VRLC II, 758 F.3d at 133-34.

     Finally, the statute defined a “political committee” as:

     any formal or informal committee of two or more
     individuals or a corporation, labor organization,
     public interest group, or other entity, not including
     a political party, which accepts contributions of

                                   47
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 48 of 67



     $1,000.00 or more and makes expenditures of $1,000.00
     or more in any two-year general election cycle for the
     purpose of supporting or opposing one or more
     candidates, influencing an election, or advocating a
     position on a public question in any election, and
     includes an independent expenditure-only political
     committee.

VRLC II, 758 F.3d at 123 (citation omitted).        Political

committees were required to file certain disclosures with the

Vermont Secretary of State, which then would be made publicly

available.    Id. at 123-24; see also Vt. Stat. Ann. tit. 17 §

2961(a)(2).

     The Second Circuit rejected vagueness and First Amendment

challenges to all three disclosure requirements.         The panel

noted that under Citizens United, it was clear that disclosure

requirements need not be limited to express advocacy.          VRLC II,

758 F.3d at 132.    The Court of Appeals found that the

disclosures triggered by electioneering communications and mass

media activity were “within the scope of regulation permitted

under Citizens United.”     Id. at 133.    The former would “only

apply during a campaign for public office” and therefore had “a

substantial relation to the public’s “interest in knowing who is

speaking about a candidate shortly before an election.”          Id.

(citation omitted).    The latter would “identify the source of

election-related information and encourage candidate response.”

Id. at 134.



                                   48
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 49 of 67



     The Second Circuit likewise upheld Vermont’s “political

committee” disclosures.     Id. at 139.    Under the statute, such

political committees were only required to “disclose

transactions that have the purpose of supporting or opposing a

candidate.”   Id. at 137.    The panel distinguished Vermont’s

regime from a “Wisconsin regulation struck down by the Seventh

Circuit that imposed a disclosure regime ‘on every independent

group that crosses the very low $300 threshold in express-

advocacy spending,’” id. at 138 (quoting Wis. Right to Life,

Inc. v. Barland, 751 F.3d 804, 841 (7th Cir. 2014)), and from

“perpetual reporting and organizational requirements that raised

concern for the Eighth Circuit,” id. (citing Minn. Citizens

Concerned for Life, Inc. v. Swanson, 692 F.3d 864, 867–69, 872–

73 (8th Cir. 2012) (en banc)).      In short, the disclosures were

“substantially related to the recognized governmental interest

in providing the electorate with information about the sources

of election-related spending.”      Id.

      In Citizens United II, the eponymous group challenged New

York’s yearly reporting requirements for 501(c)(3) and (c)(4)

organizations.   882 F.3d at 379-80.      The state requires that

each nonprofit submit to the Attorney General an IRS Form 990,

which includes a Schedule B listing “the organization’s donors,

the donors’ addresses, and the amounts of their donations.”          Id.


                                   49
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 50 of 67



at 379. 16    Citizens United refused to submit the portion of the

Schedule B including its list of donors.         Id. at 379-80.     The

Attorney General was prohibited from publicizing donor lists,

but Citizens United contended that “by collecting lists of names

associated with political preferences that he could release at

any time, the Attorney General holds the unconstitutional power

to intimidate donors from paying for the communication of their

views.”      Id. at 380, 384.

       The Second Circuit found that filing the Schedule B with

the Attorney General served “important government interests” of

“preventing fraud and self-dealing in charities,” and that “the

small extent of speech chilling is more than commensurate with

the government’s goals.”        Id. at 384.   Of particular relevance

to the present case, the panel wrote that it “would be dealing

with a more difficult question if these disclosures went beyond

the officials in the Attorney General’s office . . . .

Certainly if that office were to publicize donor lists, it would

raise the stakes . . . .”        Id.




16In 2018, the IRS attempted to eliminate the Schedule B
requirement for 501(c) groups except 501(c)(3)s, but that action
was set aside on Administrative Procedure Act grounds. See
Bullock v. Internal Revenue Serv., No. CV-18-103-GF-BMM, 2019 WL
3423485, at *2, *11 (D. Mont. July 30, 2019).


                                       50
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 51 of 67



     C.      Cases Finding Disclosure Requirements Unconstitutional
             As Applied to Particular Plaintiffs

     In NAACP v. Alabama ex rel. Patterson, the Court evaluated

a state court order for an organization to produce the names and

addresses of all its members in the state.        357 U.S. at 451.

The Alabama attorney general had sought a state-court injunction

prohibiting the NAACP from operating in Alabama, alleging that

it had failed to comply with a statute that required out-of-

state corporations to register before doing business there.           Id.

at 451-52.    The NAACP admitted that it had engaged in the

activities identified in the attorney general’s complaint, such

as opening a regional office in Alabama and supporting the

Montgomery bus boycott, but the NAACP contended that it was

exempt from the registration statute.       Id. at 452-53.     The

attorney general sought production of various NAACP records,

including membership lists, arguing that they were necessary to

determine whether the organization engaged in activity that

subjected it to the registration statute.        Id. at 453.    The

NAACP produced “substantially all the data called for by the

production order except its membership lists, as to which it

contended that Alabama could not constitutionally compel

disclosure,” but was nonetheless held in contempt by the state

court.    Id. at 454.




                                   51
      Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 52 of 67



        The Court observed that “[e]ffective advocacy of both

public and private points of view, particularly controversial

ones, is undeniably enhanced by group association.”            Id. at 460.

The Court then found that the NAACP had “made an uncontroverted

showing that on past occasions revelation of the identity of its

rank-and-file members has exposed these members to economic

reprisal, loss of employment, threat of physical coercion, and

other manifestations of public hostility.”           Id. at 462.    “Under

these circumstances,” the Court found it “apparent that

compelled disclosure of [the NAACP’s] Alabama membership is

likely to affect adversely the ability of [the NAACP] and its

members to pursue their collective effort to foster beliefs

which they admittedly have the right to advocate.”            Id. at 462-

63.     The Court then turned to “the substantiality of Alabama’s

interest” and found that disclosure of the names of the NAACP’s

members would not have a “substantial bearing” on the merits of

the suit seeking to enjoin the NAACP’s activities, since the

organization had admitted to its complained-of operations in the

state.     Id. at 464-65.     The Court concluded that the government

had “fallen short of showing a controlling justification for the

deterrent effect on the free enjoyment of the right to associate

which disclosure of membership lists is likely to have” and

reversed the contempt judgment.         Id. at 466.


                                      52
      Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 53 of 67



        In Brown v. Socialist Workers ’74 Campaign Committee

(Ohio), the Court confronted an as-applied challenge to a state

statute that required all political parties to report the names

and addresses of campaign contributors and recipients of

campaign disbursements.        459 U.S. 87, 88 (1982).      The Socialist

Workers Party had approximately sixty members in Ohio and had

achieved “little success at the polls.”          Id. at 88-89.

        Expressing themes familiar from NAACP and Buckley, the

Court wrote that “[t]he Constitution protects against the

compelled disclosure of political associations and beliefs” and

that “[s]uch disclosures can seriously infringe on privacy of

association and belief guaranteed by the First Amendment.”             Id.

at 91 (citation omitted).        The Court reaffirmed Buckley’s “test

for determining when the First Amendment requires exempting

minor parties from compelled disclosures.”           Id. at 92-93.    That

is,

        The evidence offered need show only a reasonable
        probability that the compelled disclosure of a party’s
        contributors’ names will subject them to threats,
        harassment, or reprisals from either Government
        officials or private parties. . . . The proof may
        include, for example, specific evidence of past or
        present harassment of members due to their
        associational ties, or of harassment directed against
        the organization itself.

Id. at 93-94 (citation omitted).




                                      53
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 54 of 67



     The state argued that it had an enhanced interest in

disclosure of the identities of recipients of campaign funds (in

comparison to the identities of those who contribute funds)

because such disclosures were necessary to prevent “corruption”

and “misuse of campaign funds.”      Id. at 94-95.    The Court

rejected this argument, observing that the corruption-prevention

interest was weak as applied to minor parties unlikely to win

elections.   Id. at 95.    Further, the Court found a substantial

First Amendment risk in compelling minor parties to disclose

campaign disbursements, because “individuals who receive

disbursements for ‘merely’ commercial transactions . . . may

well be deterred from providing services by even a small risk of

harassment” and therefore compelled disclosures could “cripple a

minor party’s ability to operate effectively and thereby reduce

the free circulation of ideas both within and without the

political arena.”    Id. at 97-98 (citation omitted).

     The Court also affirmed the district court’s application of

Buckley, finding a reasonable probability of reprisals against

the Socialist Workers Party, based on evidence of “numerous

instances of recent harassment” and that hostility towards the

organization resisting disclosure was “ingrained and likely to

continue.”   Id. at 100-01.    Thus the Court held that Ohio’s




                                   54
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 55 of 67



disclosure statute could not constitutionally be applied to the

Socialist Workers Party.     Id. at 102.

III. Section 172-e

     The plaintiffs contend that § 172-e violates the First

Amendment because it chills speech and burdens donors’ rights to

free association and privacy.      The challenge to the

constitutionality of § 172-e is evaluated under the exacting

scrutiny standard.    Applying that standard, it must be stricken

as unconstitutional on its face.

     If a 501(c)(3) makes an in-kind donation of greater than

$2,500 to a 501(c)(4) engaged in lobbying, § 172-e requires that

the 501(c)(3) file a public funding disclosure report that

includes the identity of all donors who gave it more than

$2,500.   Such disclosures are required whether or not the

501(c)(3) donor intended to support a 501(c)(4) or exercised any

control over the 501(c)(3)’s donation to the 501(c)(4).          The

disclosure is required by § 172-e even though, to obtain or

retain its 501(c)(3) tax exemption, an entity must have an

exempt purpose, which cannot be either campaigning for

candidates for office or lobbying elected officials.         And, any

support the entity provides to a 501(c)(4) must not render

lobbying a “substantial part” of its activities, or the entity

will lose its status as a 501(c)(3).       26 U.S.C. § 501(c)(3).


                                   55
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 56 of 67



     Section 172-e places a significant burden on the First

Amendment interest in freedom of association.        “Effective

advocacy of both public and private points of view, particularly

controversial ones, is undeniably enhanced by group

association.”    NAACP, 357 U.S. at 460.     As the Court more

recently observed in Buckley, “The right to join together for

the advancement of beliefs and ideas is diluted if it does not

include the right to pool money through contributions, for funds

are often essential if advocacy is to be truly or optimally

effective.”    424 U.S. at 65-66 (citation omitted).       Donors who

desire anonymity “may be motivated by fear of economic or

official retaliation, by concern about social ostracism, or

merely by a desire to preserve as much of one’s privacy as

possible.”    McIntyre, 514 U.S. at 341–42.      As a result of such

fears, compelled disclosure can place a “substantial restraint”

upon the exercise of the right to freedom of association.

NAACP, 357 U.S. at 462.     The “compelled disclosure of political

associations and beliefs . . . can seriously infringe on privacy

of association and belief guaranteed by the First Amendment.”

Socialist Workers ‘74 Campaign Comm., 459 U.S. at 91 (citation

omitted).

     There is no substantial relation between the requirement

that the identity of donors to 501(c)(3)s be publicly disclosed


                                   56
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 57 of 67



and any important government interest.       The government refers

briefly to the three interests identified in Buckley to support

disclosure laws -- the informational, corruption-deterrence, and

violation-detection interests -- but makes no developed argument

connecting those interests to § 172-e.       Cf. Buckley, 424 U.S. at

76 (connecting the disclosure requirement in FECA to the three

interests).   Disclosure laws that have been upheld based on a

showing that the disclosures furthered these interests, as

described above, have been drawn far more narrowly than § 172-e.

They have required disclosure of those contributing to

candidates, to campaigns supporting identified candidates, or to

direct lobbying of legislators or their staffs.         None have

approached the tangential and indirect support of political

advocacy at issue here.

     Besides referring generally to the three interests

identified in Buckley, the government justifies the § 172-e

disclosure regime by arguing that it furthers the following

government interest:    Section 172-e

     will reveal the funders of issue advocacy
     communications and coordination among tax-exempt
     organizations (including donors who seek to funnel
     money to 501(c)(4)s and then to Super PACs through
     501(c)(3)s). This will accomplish the stated goals of
     providing the public with much-needed information on
     important issues before executive, legislative, and




                                   57
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 58 of 67



       administrative bodies, and helping to deter corruption
       and avoid the appearance of corruption. 17

       This informational goal does not justify the burden on

First Amendment rights created by § 172-e.          The disclosure of

the identity of a 501(c)(3) donor makes a poor fit with this

informational interest.       The link between a 501(c)(3) donor and

the content of lobbying communications by the 501(c)(4) is too

attenuated to effectively advance any informational interest.

Cf. Van Hollen, Jr. v. Fed. Election Comm’n, 811 F.3d 486, 497

(D.C. Cir. 2016) (noting the “intuitive logic” that persons who

contribute to the general treasury of a nonprofit corporation

“do not necessarily support the corporation’s electioneering

communications” (citation omitted)).         It bears emphasis that,

under federal tax law, a 501(c)(3) by definition cannot engage

in substantial lobbying activity.

       The government places particular emphasis on Harriss, 347

U.S. 612.     Harriss is of little assistance to the government.




17Plaintiffs argue that any justification for the statute that
was not articulated in the legislative history may not be
considered. “The quantum of empirical evidence needed to
satisfy heightened judicial scrutiny of legislative judgments
will vary up or down with the novelty and plausibility of the
justification raised.” Nixon v. Shrink Mo. Gov’t PAC, 528 U.S.
377, 391 (2000). Because consideration of each of the
government’s arguments does not alter the outcome here, it is
unnecessary to further grapple with the issue of whether each of
them may be properly considered.


                                     58
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 59 of 67



There, the Court upheld a disclosure statute that it construed

narrowly to encompass “direct” lobbying of legislators.            Id. at

620-21.    The statute upheld in Harriss required public

disclosure of the identities only of those who made

contributions to professional lobbyists for their lobbying work.

See 347 U.S. at 615 n.2; see also §§ 305, 308, 60 Stat. 840-42.

The New York Lobbying Act already requires similar public

disclosure of those providing direct financial support of

lobbying activity.      See N.Y. Legis. Law § 1-c(c) (defining

“lobbying”); id. § 1-h to 1-j (requiring lobbying-related

disclosures). 18    Section 172-e is far broader in its impact than

the statute at issue in Harriss or the disclosures required by

the New York Lobbying Act.       It requires disclosure of the

identities of donors to a 501(c)(3), an entity whose primary

purpose must be something other than lobbying and that by

definition cannot make lobbying a “substantial” part of its

activities.

       Finally, the government argues that § 172-e places no

burden on plaintiffs’ First Amendment rights at all because the

Attorney General may provide an exemption from disclosure upon a

showing that such disclosure may cause harassment.           See


18See also N.Y. State Joint Comm’n on Public Ethics, supra note
11.


                                     59
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 60 of 67



Socialist Workers ’74 Campaign Comm., 459 U.S. at 93-94; NAACP,

357 U.S. at 462.    The exemption mirrors the test adopted by the

Court for as-applied challenges in donor disclosure cases.

     This exemption does not remedy the statute’s constitutional

deficiencies.   First, it does nothing to remedy the poor fit

between the statute and the identified government purpose of

providing more information about the funding of lobbying.

Second, an after-the-fact exemption procedure does nothing to

ameliorate the chilling effect on 501(c)(3) donors.         The

possibility that the Attorney General might in the future

approve a disclosure exemption would provide cold comfort to a

potential donor asked to run the risk of threats, harassment, or

reprisals.

     Third, the government speculates that the yet-to-be written

exemption regulations may provide a mechanism for exemptions to

be granted prior to the reporting period in which donations

would be collected.    The most natural reading of the statute,

however, is to the contrary.      See N.Y. Exec. Law § 172-e(3)

(describing the exemption after stating a default rule in favor

of publication “within thirty days of the close of each

reporting period” (emphasis added)).       In any event, the chilling

effect will exist for whatever period the exemption application

is under review.    Without a more substantial relation between


                                   60
      Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 61 of 67



the government purpose and the disclosure, § 172-e is an

unconstitutional burden on First Amendment rights.

        In sum, none of the government’s arguments enable § 172-e

to withstand exacting scrutiny.         A “substantial number” of the

applications of § 172-e are likely to result in interference

with the rights to freely associate and speak.           Citizens United

II, 882 F.3d at 383.       Plaintiffs’ facial challenge therefore

succeeds, and § 172-e is invalid.

IV.     Section 172-f

        The plaintiffs contend that § 172-f unconstitutionally

intrudes on donors’ First Amendment privacy rights and

associational interests, particularly those related to the right

to express opinions anonymously.           This challenge to the

constitutionality of § 172-f is evaluated under the exacting

scrutiny standard.       Applying that standard, § 172-f must be

stricken as unconstitutional on its face.

        Section 172-f requires a 501(c)(4) to publicly disclose its

donors if it makes a public statement that

        refers to and advocates for or against a clearly
        identified elected official or the position of any
        elected official or administrative or legislative body
        relating to the outcome of any vote or substance of
        any legislation, potential legislation, pending
        legislation, rule, regulation, hearing, or decision by
        any legislative, executive or administrative body.




                                      61
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 62 of 67



N.Y. Exec. Law § 172(f)(1)(b), (2).       Thus, if the entity’s

public statement refers to the position of an official regarding

any potential legislation, the disclosure of its donors is

required.

     The First Amendment rights to publicly discuss and advocate

on issues of public interest, and to do so anonymously, have

long been recognized.     As explained in McIntyre, the “respected

tradition of anonymity in the advocacy of political causes . . .

is perhaps best exemplified by the secret ballot, the hard-won

right to vote one’s conscience without fear of retaliation.”

514 U.S. at 343; see also id. at 357; Talley, 362 U.S. at 65

(“It is plain that anonymity has sometimes been assumed for the

most constructive purposes.”).

     Section 172-f sweeps far more broadly than any disclosure

law that has survived judicial scrutiny.       It is not confined to

disclosure where the entity engages in express advocacy for a

candidate or electioneering.      Cf. Buckley, 424 U.S. at 79-80

(construing disclosure statute “to reach only funds used for

communications that expressly advocate the election or defeat of

a clearly identified candidate” to ensure that the statute’s

reach was not “impermissibly broad”), Citizens United I, 558

U.S. at 369 (upholding disclosure requirements that served the

public’s “interest in knowing who is speaking about a candidate


                                   62
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 63 of 67



shortly before an election”).      It is not confined to disclosure

where the entity engages in direct lobbying of elected

officials.   Cf. Harriss, 347 U.S. at 620 (construing statute to

apply only to “direct communication with members of Congress on

pending or proposed federal legislation”); N.Y. Comp. Codes R. &

Regs. tit. 19, § 943.6(a)(1)(i) (reaching “communication or

interaction directed to a Public Official”); id. § 943.7(a)(1)-

(2) (reaching “attempts to influence a Public Official

indirectly” by “solicit[ing] another to deliver a message to a

Public Official”).

     Instead, § 172-f requires disclosure whenever a 501(c)(4)

engages in pure issue advocacy before the public.         As the

government construes the statute, § 172-f applies to

communications that “tak[e] a stance on a position espoused by

an elected official.”     And that position need only “relat[e] to

. . . potential legislation.”      N.Y. Exec. Law § 172-f(1)(b).

Given that any matter of public importance could become the

subject of legislation and given the range of positions taken by

all elected officials, § 172-f reaches a far broader swath of

communications than did the lobbying- and election-related

statutes that the Supreme Court and Second Circuit have upheld.

     The government does not shy away from acknowledging the

breadth of the statute.     In opposing the plaintiffs’ motion for


                                   63
     Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 64 of 67



summary judgment, the government acknowledges that the

government interest at stake is the interest in revealing “the

funders of issue advocacy.”       The government further argues that

its “information interest relates broadly to any undue influence

in politics (not just elections) arising from undisclosed

contributions.” 19    The cases upholding donor disclosure

requirements have never recognized an informational interest of

such breadth.     Indeed, the narrowing constructions adopted in

Harriss and Buckley, combined with the protections for anonymous

speech articulated in Talley and McIntyre, strongly suggest that

compelled identity disclosure is impermissible for issue-

advocacy communications.       See Harriss, 347 U.S. at 621

(suggesting that “broader application to organizations seeking

to propagandize the general public” would be impermissible);

Buckley, 424 U.S. at 79 (reading statute to avoid “encompassing

both issue discussion and advocacy of a political result”).



19The government argues that it bears only a “slight evidentiary
burden” and need not “provide studies, reports, hearings, or
testimony” to establish the interests served by §§ 172-e and
172-f, because it says the relevant interests have already been
recognized by Buckley and its progeny. As discussed above, New
York asserts a far broader informational interest than that
recognized in any of the relevant precedent. The government has
not provided a “quantum of empirical evidence” sufficient to
justify such a novel form of disclosure requirement. Shrink Mo.
Gov’t PAC, 528 U.S. at 391.




                                     64
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 65 of 67



     The government argues that the Supreme Court has rejected

any distinction between electioneering communications and issue

advocacy.   This argument rests on a misreading of the relevant

cases.   In McDonnell, the plaintiffs argued that Buckley had

limited disclosure requirements to “express advocacy”

communications.    540 U.S. at 190.     The Court rejected this

argument, finding BCRA’s new definition of “electioneering” was

sufficiently determinate to avoid the vagueness concerns that

drove the interpretation in Buckley and that election-related

interests justified the application of “disclosure requirements

to the entire range of ‘electioneering communications.’”          Id. at

194, 196; see also Citizens United, 558 U.S. at 368-69

(rejecting a similar attempt to narrow the definition of

“electioneering communication”); Indep. Inst. v. Fed. Election

Comm’n, 216 F. Supp. 3d 176, 187 (D.D.C. 2016) (“[I]t is the

tying of an identified candidate to an issue or message that

justifies the Bipartisan Campaign Reform Act’s tailored

disclosure requirement because that linkage gives rise to the

voting public’s informational interest in knowing who is

speaking about a candidate shortly before an election.”

(citation omitted)), aff’d, 137 S. Ct. 1204 (2017).         These cases

hold that issue advocacy need not be carved out of BCRA’s

definition of “electioneering communications.”        They do not


                                   65
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 66 of 67



support New York’s argument that it can regulate issue advocacy

untethered to any electioneering communication.

     New York also argues that § 172-f imposes a limited burden

on plaintiffs because the statute allows a 501(c)(4) to maintain

a segregated bank account for covered communications and

disclose only the donors who contribute to such an account.          See

N.Y. Exec. Law § 172-f(1)(d), (2)(c).       But this does nothing to

remedy the central flaw of § 172-f -- that it encompasses issue

advocacy.    Even if a 501(c)(4) structured its activities to

employ a segregated bank account for covered communications, it

would still have to disclose donors who fund communications on

nearly any issue of public concern.       Thus the segregated bank

account provision cannot save § 172-f.

     The government’s remaining argument concerning § 172-f --

that the possibility of an exemption ameliorates any First

Amendment burden -- has already been rejected.        As with § 172-e,

a “substantial number” of the applications of § 172-f are likely

to result in interference with the rights to freely associate

and speak.    Citizens United II, 882 F.3d at 383.       Plaintiffs’

facial challenge therefore succeeds, and § 172-f is invalid.

Because §§ 172-e and 172-f are facially invalid, the Court need

not reach plaintiffs’ additional as-applied challenges.




                                   66
   Case 1:16-cv-09592-DLC-KHP Document 178 Filed 09/30/19 Page 67 of 67



                               Conclusion

     The plaintiffs’ May 24, 2018 motion for summary judgment is

granted, and defendant’s June 25, 2018 cross-motion for summary

judgment is denied.



     Dated:     New York, New York
                September 30, 2019


                                  ____________________________
                                           DENISE COTE
                                  United States District Judge




                                   67
